Peremptory mandamus order granted on petitioner’s motion reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The final decree in the condemnation proceeding provided for doing precisely what the comptroller did in the present instance. Section 1439 of the Greater New York Charter † provides the procedure whereby the petitioner may get the amount of the award in connection with a determination of the validity of the adverse hens and claims filed with the comptroller against the award. There is no theory upon which, nor any provision of law under which, the making of the order appealed from can be justified. Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ., concur.

 See Laws of 1901, chap. 466, § 1439, as added by Laws of 1915, chap. 596.— [Rep.